Opinion issued October 25, 2012




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-11-00743-CR
                          ———————————
            LONNIE WEBSTER ROBERTSON, JR., Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                     On Appeal from the County Court
                         Chambers County, Texas
                       Trial Court Cause No. 26786


                        MEMORANDUM OPINION

     A jury convicted appellant of the offense of assault with bodily injury and

assessed punishment of confinement for 270 days. Appellant, proceeding pro se,

timely appealed. The court reporter has informed the Court that appellant has
neither paid nor made arrangements to pay the fee for preparing the reporter’s

record. See TEX. R. APP. P. 37.3(c).

         On June 22, 2012, the Court abated the appeal and remanded the case to the

trial court for a hearing to determine whether appellant desires to pursue the appeal

and, if so, to determine whether appellant is indigent and whether appellate counsel

should be appointed. The trial court conducted a hearing and filed findings in this

Court.

         The trial court found that, although appellant had been served with notice, he

did not appear at the hearing. Appellant’s appointed trial counsel and the State’s

attorney appeared. The trial court found that, on or about July 28, 2011, it had

received testimony from appellant that he had the financial ability to retain

counsel, but that appellant had not retained counsel. The trial court found that

appellant “does not wish to prosecute the appeal.”

         In addition, appellant’s appointed trial counsel filed an affidavit in this

Court, stating that he has spoken with appellant and that appellant does not wish to

pay for a reporter’s record or pursue the appeal.

         Appellant has not filed a written motion to dismiss the appeal. See TEX. R.

APP. P. 42.2(a). However, we conclude that good cause exists to suspend the

operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2, 42.2(a).




                                            2
      Accordingly, we reinstate and dismiss the appeal. We dismiss all other

pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3